      Case 1:20-cv-00521-GHW Document 26 Filed 08/25/20 Page 1 of 1
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
UNITED STATES DISTRICT COURT                             DATE FILED: 8/26/20
SOUTHERN DISTRICT OF NEW YORK

PRINYAH GODIAH NMIAA PAYNES EL-
BEY,

                                  Plaintiff,
                                                                    1:20-cv-00521-GHW
                      -against-
                                                                          ORDER
CUBESMART SELF STORAGE,
CUBESMART STORE 0558, and
CUBESMART CORP.,

                                  Defendants.

GREGORY H. WOODS, United States District Judge:

        The Court has received Plaintiff ’s opposition to Defendants’ motion to compel arbitration.

Dkt. No. 22. The Court anticipates holding an evidentiary hearing in order to determine whether

Plaintiff is bound by the arbitration clause in the storage rental agreement at issue here. By separate

order to be entered concurrently with this order, the Court is requesting pro bono counsel for

Plaintiff for the limited purpose of representing Plaintiff in connection with the evidentiary

hearing. The Court will schedule the hearing when pro bono counsel appears.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff.

        SO ORDERED.

Dated: August 25, 2020                                              Gregory H. Woods
New York, New York                                              United States District Judge
